Order entered November 1, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00333-CR

                                ROBERT GLYNN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-88186-2011

                                          ORDER
       The Court GRANTS the State’s August 9, 2013 motion to extend time to file its brief.

We ORDER the State’s brief received on September 10, 2013 filed as of the date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE